DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending in this application.  Claims 1-28 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant does not teach “taste-improved” or “improved aftertaste.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0319076A1 to Kneller (hereinafter 'Kneller’) in view of US 2002/0081360A1 to Burgard et al. (hereinafter ‘Burgard’) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
Regarding claim 1, Kneller teaches a salt, or a solvate thereof, of creatine or a cationic derivative of creatine (para [0003]), and an anion and having the formula I, wherein R1 and R2 are each H; R3 is H or an alkyl group; and X is an anion (para (0010), Figure, creatine bicarbonate; para [0003], creatine ethyl ester bicarbonate).  Kneller does not teach a salt wherein X is an anionic taste-modifier.  However, Burgard teaches a taste-improved salt of an amino acid analogous to creatine (para [0004]), wherein X is an anionic taste modifier (para [0007], L-arginine acesulfame salt (3)).  It would have been obvious to one of ordinary skill in the art to combine the teachings of Burgard with those of Keller and substitute the anionic taste-modifier disclosed in Burgard in place of bicarbonate in the creatine salt disclosed in Kneller, to thus design a taste-improved creatine salt for oral use toward enhancing athletic performance in an individual (Kneller, para (0043]), because both Kneller and Burgard are directed to salts of structurally analogous nitrogenous organic acids.
Regarding claim 2, Kneller and Burgard teach the salt of claim 1, wherein Kneller further teaches that the creatine derivative is a creatine alkyl ester cation (para {0003}, creatine ethyl ester bicarbonate).
Regarding claim 3, Kneller and Burgard teach the salt of claim 1, wherein Kneller further teaches that R3 is an alkyl group, or a monounsaturated alkyl having a C1-C16 chain (para (0003), creatine ethyl ester bicarbonate, where R3 of formula is an ethyl group).
Regarding claim 4, Kneller and Burgard teach the salt of claim1, wherein Kneller further teaches that R3 is selected from the group consisting of a methyl group, an ethyl group, a propyl group, a butyl group, and a palmitoleate group (para [0003], creatine ethyl ester bicarbonate, where R3 of formula I is an ethyl group).
Regarding claim 5, Kneller and Burgard teach the salt of claim 1, wherein Kneller further teaches that the creatine alkyl ester cation is a creatine ethyl ester (CEE) cation (para [0003)).
Regarding claim 6, Kneller and Burgard teach the salt of claim1, wherein Burgard further teaches that the anionic taste-modifier is selected from the group consisting of saccharinate, acesulfamate, taurocholate, neotamate, cyclamate, and steviolate, and anionic derivatives thereof (para[0007], L-arginine acesulfame salt(3)).
Regarding claim 7, Kneller and Burgard teach the salt of claim 1, wherein Burgard further teaches that the anionic taste-modifier is a sweetener selected from saccharinate and acesulfamate (para [0007], L-arginine acesulfame salt(3)).
Regarding claim 8, Kneller and Burgard teach the salt of claim 1, wherein Kneller further teaches that the salt has the cation of structure 21a (para [0010], Figure) or structure 23a (para [0003], creatine ethyl ester bicarbonate).  Kneller does not teach the anion having any of the claimed structures.  However, Burgard teaches a taste-improved salt of an amino acid analogous to creatine (para [0004]), wherein the salt has an anionic taste modifier having the structure of 21a or 23a (para (0007), L-arginine acesulfame salt (3)).  It would have been obvious to one of ordinary skill in the art to design a taste-improved salt of creatine having the structure 21a or 23a, by substituting the anionic taste-modifier disclosed in Burgard in place of bicarbonate in the creatine salt disclosed in Kneller, because both Kneller and Burgard are directed to salts of structurally analogous nitrogenous organic acids.
Regarding claim 9, Kneller teaches a composition (para{0002]) comprising at least one creatine salt or solvate thereof, wherein each salt or hydrate thereof consists of creatine or a cationic derivative of creatine (para[0003]), and an anion and having the formula I, wherein: R1 and R2 are each H; R33 is H or an alkyl group; and X is an anion (para[0010}, Figure, creatine bicarbonate; para[0003], creatine ethyl ester bicarbonate).  Kneller does not teach a salt wherein X is an anionic taste-modifier.  However, Burgard teaches a taste-improved salt of an amino acid analogous to creatine (para {0004]), wherein X is an anionic taste modifier (para [0007], L-arginine acesulfame salt (3)).  It would have been obvious to one of ordinary skill in the art to combine the teachings of Burgard with those of Keller and substitute the anionic taste-modifier disclosed in Burgard in place of bicarbonate in the creatine salt disclosed in Kneller, to thus design a taste-improved composition for oral use toward enhancing athletic performance in an individual (Kneller, para [0043]), because both Kneller and Burgard are directed to salts of structurally analogous nitrogenous organic acids.
Regarding claim 10, Kneller and Burgard teach the composition of claim 9, wherein Kneller further teaches that the cationic derivative of creatine is a creatine alkyl ester cation (para [0003], creatine ethyl ester bicarbonate).
Regarding claim 11, Kneller and Burgard teach the composition of claim 9, wherein Kneller further teaches that R3 is an alkyl group, or a monounsaturated alkyl having a C1-C16 chain (para [0003], creatine ethyl ester bicarbonate, where R3 of formula t is an ethyl group).
Regarding claim 12, Kneller and Burgard teach the composition of claim 11, wherein Kneller further teaches that R3 is selected from the group consisting of a methyl group, an ethyl group, a propyl group, a butyl group, and a palmitoleate group (para[0003], creatine ethyl ester bicarbonate, where R3 of formula I is an ethyl group).
Regarding claim 13, Kneller and Burgard teach the composition of claim 9, wherein Kneller further teaches that the creatine alkyl ester cation is a creatine ethyl ester (CEE) cation (para [0003)).
Regarding claim 14, Kneller and Burgard teach the composition of claim 9, wherein Burgard further teaches that the anionic taste-modifier is selected from the group consisting of  saccharinate, acesulfamate, taurocholate, neotamate, cyclamate, and steviolate, and anionic derivatives thereof (para[0007], L-arginine acesulfame salt (3)).
Regarding claim 15, Kneller and Burgard teach the composition of claim 9, wherein Burgard further teaches that the anionic taste-modifier is a sweetener selected from saccharinate and acesulfamate (para [0007), L-arginine acesulfame salt (3)).
Regarding claim 16, Kneller and Burgard teach the composition of claim 9, wherein Kneller further teaches that the salt has the cation of structure 21a (para [0010], Figure) or structure 23a (para [0003], creatine ethyl ester bicarbonate). Kneller does not teach the anion having any of the claimed structures.  However, Burgard teaches a taste-improved salt of an amino acid analogous to creatine (para [0004)), wherein the salt has an anionic taste modifier having the structure of 21a or 23a (para [0007], L-arginine acesulfame salt (3)).  It would have been obvious to one of ordinary skill in the art to design a taste-improved salt of creatine having the structure 21a or 23a, by substituting the anionic taste-modifier disclosed in Burgard in place of bicarbonate in the creatine salt disclosed in Kneller, because both Kneller and Burgard are directed to salts of structurally analogous nitrogenous organic acids.
Regarding claim 17, Kneller and Burgard teach the composition of claim 9, wherein Kneller further teaches that said composition is a powder, a non-aqueous oil, or a semi-solid (para [0022], gel preparation).
Regarding claim 18, Kneller and Burgard teach the composition of claim 9,wherein Kneller further teaches said composition further comprising an aqueous medium (para[0022], aqueous solution) and that the aqueous solution has stability (para [0002], resistance to conversion to creatinine in aqueous solutions). Kneller or Burgard does not specifically teach including the aqueous medium in an amount that does not result in dissociation of the creatine, or a cationic derivative of creatine and the anionic taste-modifier.  However, based on the teachings of Kneller and Burgard, it would have been obvious to one of ordinary skill in the art to optimize the amount of the aqueous medium included in the composition, through routine experimentation, such that the resulting aqueous solution does not result in dissociation of the creatine, or a cationic derivative of creatine and the anionic taste-modifier, in order to ensure stability of the aqueous solution.
Regarding claim 19, Kneller and Burgard teach the composition of claim 18, as above, but do not teach wherein the percent weight of the aqueous medium is from 0.001% to about 30%, from 0.001% to about 20%, 0.001% to about 10%, from 0.001% to about 5%, from 0.001% to about 2%, from 0.001% to about 1%, from 0.001% to about 0.5%, or from 0.001% to about 0.1%.  However, Kneller does teach that the composition can be in different forms such as a gel, syrups, elixirs or emulsions (para [0022]).  Based on such a description, it would have been obvious to one of ordinary skill in the art to optimize the amount of the aqueous medium included for the particular form of the composition, through routine experimentation, in order to provide a stable composition that does not result in dissociation of the creatine, or a cationic derivative of creatine and the anionic taste-modifier.
Regarding claim 22, Kneller and Burgard teach the composition of claim 9, wherein Kneller further teaches that the composition is in a foodstuff or beverage formulated for consumption by a human or animal (para [0022], solid food form; para [0040], suitable for administration to animals, including humans).
Regarding claim 23, Kneller teaches a dietary supplement composition (para [0002]) wherein the dietary supplement composition is a powder, a non-aqueous oil, or a semi-solid (para[0022]), the dietary supplement composition consisting essentially of at least one creatine salt or solvate thereof, wherein each salt or solvate thereof consists of creatine or a cationic derivative of creatine (para(0003)), and an anion (para[0010], Figure, creatine bicarbonate; para[0003], creatine ethyl ester bicarbonate). While Kneller does not teach a bulk package containing the dietary supplement composition and, optionally, a measuring scoop sized to scoop an amount of the dietary supplement composition suitable for blending with a liquid to form a single serving of a beverage, Kneller does teach packaging the creatine salt (para [0060]) and that multiple servings of the composition are used over a period of time to improve athletic performance in a subject (para [0043]-[0044]).  Based on the teachings of Kneller, it would have been obvious to one of ordinary skill in the art to design a bulk package of the dietary supplement, through routine experimentation, in order to enhance the ease of use of said dietary supplement by a human or animal subject, over a period of time.  Kneller does not teach a creatine salt containing an anionic taste-modifier.  However, Burgard teaches a taste-improved salt of an amino acid analogous to creatine (para [0004)), containing an anionic taste modifier (para [0007], L- arginine acesulfame salt (3)).  It would have been obvious to one of ordinary skill in the art to combine the teachings of Burgard with those of Keller and substitute the anionic taste-modifier disclosed in Burgard in place of bicarbonate in the creatine salt disclosed in Kneller, to thus design a taste-improved dietary supplement for enhancing athletic performance in an individual (Kneller, para [0043]), because both Kneller and Burgard are directed to salts of structurally analogous nitrogenous organic acids.
Regarding claim 24, Kneller and Burgard teach the composition contained in a bulk package of claim 23, wherein Kneller further teaches that the cationic derivative of creatine is a creatine alkyl ester cation (para [0003], creatine ethyl ester bicarbonate).
Regarding claim 25, Kneller and Burgard teach the composition contained in a bulk package of claim 24, wherein Kneller further teaches that the creatine alkyl ester cation is a creatine ethyl ester (CEE) cation (para(0003)).
Regarding claim 26, Kneller and Burgard teach the composition contained in a bulk package of claim 23, wherein Burgard further teaches that the anionic taste-modifier is selected from the group consisting of saccharinate, acesulfamate, taurocholate, neotamate, cyclamate, and steviolate, and anionic derivatives thereof(para [0007],L-arginine acesulfame salt(3)).
Regarding claim 27, Kneller and Burgard teach the composition contained in a bulk package of claim 23, wherein Burgard further teaches that the anionic taste-modifier is a sweetener selected from saccharinate and acesulfamate (para[0007], L-arginine acesulfame salt(3)).
Regarding claim 28, Kneller and Burgard teach the composition contained in a bulk package of claim 23, wherein Kneller further teaches that the salt has the cation of structure21a (para [0010], Figure) or structure 23a (para [0003], creatine ethyl ester bicarbonate).  Kneller does not teach the anion having any of the claimed structures.  However, Burgard teaches a taste-improved salt of an amino acid analogous to creatine (para [0004}), wherein the salt has an anionic taste modifier having the structure of 21a or 23a (para [0007], L-arginine acesulfame salt (3)).
It would have been obvious to one of ordinary skill in the art to design a taste-improved salt of creatine having the structure 21a or23a, by substituting the anionic taste-modifier disclosed in Burgard in place of bicarbonate in the creatine salt disclosed in Kneller, because both Kneller and Burgard are directed to salts of structurally analogous nitrogenous organic acids.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kneller in view of Burgard and further in view of WO 01/70238A1 to Lifesmart Nutrition, Inc. (hereinafter 'Lifesmart Nutrition’) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
Regarding claim 20, Kneller and Burgard teach the composition of claim 9, as above, wherein Burgard further teaches that the amino acid and the anionic taste-modifier are admixed in an aqueous medium (para [0016]-[0017]).  Neither Kneller nor Burgard specifically teaches wherein the creatine, or a cationic derivative of creatine, and the anionic taste-modifier are admixed with a non-aqueous medium.  However, Kneller does teach that the composition is in the form of a solid food product (para [0022], chewable bar or wafer).  In a similar invention, Lifesmart Nutrition teaches a taste-improved creatine composition wherein creatine and a sweetener are admixed with a non- aqueous medium which is edible oil to form a caramel composition (pg 4, In 22 to pg 5, In 5; claim 1).  It would have been obvious to one of ordinary skill in the art to combine the teachings of Lifesmart Nutrition with those of Kneller and Burgard to design the claimed composition as a taste-enhanced creatine supplement for improving athletic performance in an individual (Kneller, para[0043]), because both Kneller and Lifesmart Nutrition are directed to food products containing creatine.
Regarding claim 21, Kneller, Burgard and Lifesmart Nutrition teaches the composition of claim 20, wherein Lifesmart Nutrition further teaches that the non-aqueous medium is an edible oil or lipid (claim1).

Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are not obvious and that the claimed invention provides for an improved aftertaste.
As set forth above, Kneller teaches a salt, or a solvate thereof, of creatine or a cationic derivative of creatine (para [0003]), and an anion and having the formula I, wherein R1 and R2 are each H; R3 is H or an alkyl group; and X is an anion (para (0010), Figure, creatine bicarbonate; para [0003], creatine ethyl ester bicarbonate).  Burgard teaches a taste-improved salt of an amino acid analogous to creatine (para [0004]), wherein X is an anionic taste modifier (para [0007], L-arginine acesulfame salt (3)).  It would have been obvious to one of ordinary skill in the art to combine the teachings of Burgard with those of Keller and substitute the anionic taste-modifier disclosed in Burgard in place of bicarbonate in the creatine salt disclosed in Kneller, to thus design a taste-improved creatine salt for oral use toward enhancing athletic performance in an individual (Kneller, para (0043]), because both Kneller and Burgard are directed to salts of structurally analogous nitrogenous organic acids.

The declaration under 37 CFR 1.132 filed May 19, 2022 is insufficient to overcome the rejection of claims 1-28 based upon 35 U.S.C. 103  as set forth in the last Office action for the following reasons.
1)  The showing is not commensurate in scope with the broadest claim.  The showing appears to be specific for creatine acesulfame.
2)  Applicant does not compare to or address the teachings of the prior art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
July 14, 2022